Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 25, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that certain instructions and supplemental instructions given by the trial court to the jury deprived him of a fair trial because, inter alia, the court distorted the standard of reasonable doubt, and failed to tell the jury that the verdict must be the verdict of each individual juror. We disagree.
*329No objection was taken with regard to the jury instructions, or supplemental instructions. Thus, this issue is unpreserved for appellate review (see, People v Duncan, 46 NY2d 74; People v Chin, 67 NY2d 22; CPL 470.05 [2]). In any event, we find that the court’s instructions were neutral, noncoercive, and proper (see generally, People v Pagan, 45 NY2d 725; People v Bowen, 134 AD2d 356; People v Hardy, 109 AD2d 802).
Furthermore, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Fiber, Pizzuto and Santucci, JJ., concur.